Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion to dismiss the second cause of action granted, with $10 costs, with leave to plaintiff to serve an amended complaint. It has been held in several decisions by intermediate appellate courts “that if an officer of a corporation, acting on behalf of the corporation and within the scope of his authority, induces the corporation to break a contract it has with a third party, the corporate officer is not personally liable unless his activity involves individual separate tortious acts”. (Rampell, Inc., v. Hyster Co., 3 N Y 2d 369, 378 and cases therein cited.) (See, also, Matter of Brookside Mills [Raybrook Textile Corp.], 276 App. Div. 357, 367, and Potter v. Minskoff, 2 A D 2d 513, affd. 4 N Y 2d 695.) The second cause of action set forth in the complaint when examined in the light of these decisions is legally insufficient. The allegations thereof, insofar as they relate to appellant, are so ambiguously worded that it is impossible to determine whether the acts alleged to have been committed by appellant were tortious in nature or motivated for personal gain or were legitimate decisions made and steps taken by appellant as a corporate officer that resulted in the alleged breach of the contract. Concur—Rabin, J. P., M. M. Frank, McNally, Stevens and Bastow, JJ.